Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23//2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Detailed Action
4. 	This action is in response to the filing with the office dated 01/12/2022. Claims 1, 7, and 13 have been amended. Claims 2-5, 12, 18 and 20 have been cancelled. 1, 6-11, 13-17 and 19 are now pending in this office action.
Allowable Subject matter
5.	Claim 1 is allowed as being independent claim.
6.    	Dependent claims 6-11, 13-17 and 19 are allowed as being dependent on independent claim 1. 
Reasons for corrected Notice of Allowance
7.	This is a corrected Notice of Allowance, as Applicant filed IDS dated 01/12/2022 after Notice of Allowance was issued on 11/05/2021.
IDS submitted with the office is considered and entered by the examiner.
Reasons for Allowance
8. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claim 1 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.
	Claim 1: An electronic database or information retrieval system, the system comprising: a memory; and a query execution engine, wherein the engine operates based on at least a trie maintained in the memory, the trie including: a root node; and a plurality of child nodes; wherein each of the plurality of child nodes is associated with a key portion; wherein each key portion is stored in a bitmap of an associated child node having a predefined size; wherein a key with which a particular node in the trie is associated is defined by a concatenation of a plurality of key portions associated with two or more of the plurality of child nodes on a path from the root node to the particular node; wherein the key includes two or more key parts, wherein each key part includes: content information that is distributed across two or more of the plurality of key portions; and control information that includes a data type information element specifying a data type of the content information of the key part wherein data type information elements are located together, and arranged in a same or inverse order as content information elements whose data types are specified by the data type information elements.

	The cited prior art on record Shadmon; Moshe (US 6175835 B1), Hunt; Tad (US 20130268770 A1) and Terao; Kyoichi (US 20100250674 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “control information that includes a data type information element specifying a data type of the content information of the key part wherein data type information elements are located together, and arranged in a same or inverse order as content information elements whose data types are specified by the data type information elements”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164